DETAILED ACTION
This Office Action is responsive to communications of application received on 9/16/2020. The disposition of the claims is as follows: claims 1-7 are pending in this application. 
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 2019-176316 filed in Japan on 9/27/2019.  Receipts of the subject certified copy of the priority document from participating IP office on 10/28/2020, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/16/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.


Haines (US 6,738,903) teaches a printing device component having a memory tag with password protected data areas to control read and write access to the memory tag. The memory tag provides an encrypted authorization code to a printing device into which the component is installed. The printing device determines if the authorization code is valid and, if so, the printing device enables all printing device functions. Otherwise, limited functions are enabled. The memory tag utilizes encryption methods to allow only authorized user access to read from and write to selected data areas of the memory tag (toner cartridge memory tag of figures 3-4 and column 5, lines 21-64).
Panshin et al. (US 9,961,234) teaches a replaceable item for a host device, such as a print substance cartridge for a printing device, stores multiple identities. For each identity, the replaceable item stores multiple authentication values, or passwords. The replaceable item selects an identity, and in response to a request for an authentication value from the host device, sends the requested authentication value for the selected identity (printing substance cartridge 100 of figures 1-2).
Ness et al. (US 9,893,893) teaches a replaceable item for a host device includes a non-volatile memory and logic. The non-volatile memory stores passwords or authentication values, and/or a cryptographic key. The logic permits retrieval of a predetermined maximum number of the passwords from the non-volatile memory to authenticate the replaceable item within the host device. The predetermined maximum number of the passwords is less than the total number of the passwords (figure 1).
However, the prior art searched and of record neither anticipates nor suggests the claimed combination of a first area storing therein unique information specific to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DUNG D TRAN/Primary Examiner, Art Unit 2675